—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule which prohibits inmates from possessing weapons. Petitioner challenges the determination contending that it is not based upon substantial evidence. We disagree. An X ray of petitioner’s rectal cavity revealed a metal object resembling a razor blade wrapped in a sheath. Although no weapon was ever found, the author of the misbehavior report and another correction officer testified that petitioner admitted having a razor blade secreted in his rectum. This evidence, together with the inferences to be drawn therefrom, provide substantial evidence to support the determination of petitioner’s guilt (see, e.g., Matter of Phillips v Goord, 252 AD2d 642; Matter of Caraway v Walker, 247 AD2d 675, 676). Petitioner’s remaining contention of Hearing Officer bias has not been preserved for our review and we decline to address it (see, Matter of Holloway v Edwards, 253 AD2d 928, 929).
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.